Citation Nr: 0329220	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a ventral hernia.

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for a left hydrocele.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1980. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 1998 rating 
decisions of the Milwaukee, Wisconsin, Department of Veterans 
Affairs (VA) Regional Office (RO). 

This case was previously before the Board in August 2000, at 
which time it granted service connection for a right 
hydrocele, and denied service connection for a ventral 
hernia, a low back disability and a left hydrocele.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 1, 2001, granted the Appellee's Motion for Partial 
Remand and to Stay Proceedings.  The Court vacated the 
Board's decision.

In July 2002, this case again came before the Board.  The 
Board again denied the veteran's claims for service 
connection for a ventral hernia, a low back disability and a 
left hydrocele.  The veteran appealed this determination to 
the Court which, by Order dated January 2, 2003, granted a 
Joint Motion for Remand and to Stay Proceedings.  The Court 
vacated the Board's decision.


REMAND

The December 2002 joint motion states that the Board erred in 
denying the veteran's claim without providing the veteran 
adequate due process pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002).  This should include sending 
the veteran a letter which informs him of 
what specific information and specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims, and which 
notifies the veteran of which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.

2.  If any new evidence is received, the 
RO should readjudicate the veteran's 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
referred to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




